Title: From Thomas Jefferson to Jan Ingenhousz, 14 July 1785
From: Jefferson, Thomas
To: Ingenhousz, Jan



Sir
Paris July 14. 1785.

Doctor Franklin left us two days ago. On his departure he charged me with the inclosed packet to be forwarded to you. His commands will justify the liberty I take of accompanying them with a line, and with assurances of the satisfaction it affords me to do this to a person to whose researches the lovers of science are so much indebted. I have the honour to be with sentiments of the highest respect Sir Your most obedient & most humble servt

Th: Jefferson

